DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed July 8, 2021 have been fully considered but they are not persuasive.  In future replies, the Applicant is requested to cite to the specification for support for amendments and new claims.
The §112(d) rejection of claim 54 is withdrawn.
Regarding the “Record Clarification”, the Applicant does not cite, list or quote any specific comment or sentence that is “confusing or contrary”.  The art rejection follows the guidelines of §103 and presents the Graham v. John Deere factual inquiries that include, inter alia, a statement regarding what the primary reference fails to disclose.  If the Applicant remains confused, they are invited to contact the Examiner for clarification. 
Regarding claim 52, the Applicant argues that the combination does not take any actions “in each resonant cycle”.  
First, claim 52 only uses the phrase “in each resonant cycle” to describe the switching.  There is no corresponding timing requirement for when the variable reactance is sensed.  The first reactive element would only be switched when the sensed condition indicates it is necessary.  The first reactive element would not be switched prior to receiving a sensed value that indicates that switching is necessary.  Also, the specification states “the control apparatus and method includes providing one or more thresholds that must be reached or exceeded before implementing a change on 
Second, the claim conditions “in each resonant cycle” to be “dependent on the sensed reactance”.  This means that the switching only happens in those resonant cycles that include a sensed reactance.  When there is no sensing (or no change in sensed value), there is no resonant cycle that would cause a switching event. 
Third, dependent claim 56 recites “clamping the resonant circuit”.  This refers to the second AC switch (see paragraph 109), which  means that the “switching” of claim 1 must refer to the first AC switch (which paragraph 90 discloses as only switching on when VAR exceeds a threshold). 
Deaver discloses “determining the VARs” and “determining whether to modify the VARs” (abstract).  The determination of whether to modify the VAR occurs when the determined VAR is at a specific level/value that warrants modification.  The sensed VAR results in either: 1) capacitor banks are left as is; or 2) a capacitor bank switched to effect a change in the VAR.
In “each resonant cycle”, the combination either: 1) keeps the capacitor banks switched in their position; or 2) changes the capacitor banks switched states.  These actions are taken “dependent on the sensed reactance”.  
The Applicant states that neither reference uses the phrase “resonant cycle” (Remarks, page 11).  The Examiner notes that the Applicant does not cite to the specification to explain the meaning of this term.  “Resonant cycle” appears in the 
The Applicant also contends the Mein’s compensation is not “active” (Remarks, page 11).  Meins clearly shows that the capacitors (C1, C2) are in series with switches (S1, S2).  The presence of these switches makes the compensation circuit “active”.  If the Applicant continues to disagree, they need to address how these switches are passive.  The Applicant also states that, within Meins, “unity power factor can also be achieved through passive compensation” (Remarks, page 11, emphasis added).  “can also” indicates an alternative and does not disprove the presence of active compensation.  If the Applicants intends to argue that Meins only discloses passive compensation, then this would not be persuasive, as Meins clearly discloses active switches (S1, S2) to control the first reactive element. 
Regarding claim 63, the combination discloses sensing the VAR (Deaver abstract) and a time variable compensatory reactance (Meins C1, C2).  As noted above, the combination senses a change in the VAR and instructs the switching of a capacitor bank.  The instant that this capacitor bank switches is interpreted as T0.  T0 is preceded by a first cycle (T-1) and is followed by a second cycle (T+1).  Because the capacitor was not switched T-1 and is switched during T+1, the combination teaches “a time variable compensatory reactance” and “modulating the time, during consecutive resonant cycles … that a reactive element … is switched into a circuit with the pick-up coil of the compensatory device”.  

No comments have been provided regarding claim 73.  The claim adds “fast” without any basis for reference.  The combination’s capacitor bank is switched in response to sensed VARs.  This is interpreted as happening in a “fast” manner.  It appears that it was the Applicant’s intention that “fast” was added to distinguish over Meins’ disclosure of having to “slowly” change transformer windings.  As noted above, Meins discloses active compensation through automatic control over S1 and S2.  Meins does not require that the only compensation method is human intervention to manually change the number of transformer windings.
Election/Restrictions
Newly submitted claims 72 and 77 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the claim is directed to non-elected Group 3 (see Requirement for Restriction 1/10/17).  The Applicant’s response does not include any comments regarding why these claims should not be subject to the restriction requirement.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 72 and 77 are withdrawn from 
Claim Objections
Claim 68 is objected to because there is no basis in the claim for the limitation of “the second circuit”.  This term will be interpreted as “the second compensation circuit”.  
Claims 68-71 are objected to because there is no basis in the claim for the limitation of “the compensation device”.  Claim 67 defines a first compensation circuit and a second compensation circuit.  For the purpose of the art rejections, this compensation device will be interpreted as the second compensation circuit. 
Claim 71 is objected to because it depends from itself.  This claim will be interpreted as depending from claim 70.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 60-61 and 68-71 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 60: The specification discloses that the first AC switch is controlled to be on/off depending on a comparison of the VAR to a threshold (par 90).  There is no disclosure in the specification about using this first AC switch to short the first reactive element for a first duration in a first cycle and a second “greater duration” in a consecutive second cycle “without interrupting the resonant current”.  
The specification does not use the terminology of claim 60 and the Applicant has not cited to the specification to indicate where support exists.  
Even where the specification does disclose repetitive switching (which appears to be a duty cycle, even though the specification does not use that term): 1) this disclosure is directed to the second AC switch (par 109-110); and 2) repetitive switching would be on-off-on-off (not off-on-on-off; where the second on is longer than the first). 
Claim 61:  The “switching” of claim 52 is carried out via the “first AC switch” disclosed in the specification”.  This is supported, in part, by dependent claim 59, whose “clamping” is carried out with the “second AC switch” (see par 109).  The specification only discloses that the second AC switch is operated in parts of a half cycle (see par 109, 121).  And even then, it does not appear that the specification supports both on and off states together within one half-cycle.  
The specification discloses that the first AC switch is turned on/off dependent on the sensed VAR (par 90), which means it is not based on cycles (full or half). 

Claim 68:  There is no written description support in the specification that the compensation device is switched “at the first frequency” (which is the same frequency as the power emitted wirelessly by the transmitter/primary.  The Applicant has not cited to the specification to indicate where support exists.  Claims 69-71 depend from claim 68.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 73-77 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 73 recites “wherein the fast-varying reactance changes rapidly and cannot be adequately compensated with switched capacitors”.  There is no indication in the claim of what qualifies as “adequately”.  
The specification discloses that switched capacitors are acceptable for coarse adjustments (par 85, 91) and that additional “fast” tuning is needed (par 86, 91).  The specification indicates that coarse corrections (using switched capacitors) are acceptable and are used as part of the overall method.  
If the Applicant intends to claim two parts to the method (coarse corrections, fine tuning), then they are invited to amend the claim to recite such functionality expressly.  Hinting that both are needed because coarse adjustments are not “adequate” is 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 52-54, 63-64, 67-68 and 73-75 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Meins (US 6,515,878) in view of Deaver (US 2011/0169461).
With respect to claim 52, Meins discloses a method (fig 30, 31B; col. 2, lines 61-62; col. 3; col. 4, lines 59-63; col. 12, lines 22-29 and 51-65; col. 17, lines 14-25; col. 18) for controlling reactance in the primary conductor of an inductive power transfer (IPT) system, the method comprising: 
a variable reactance in the primary conductor (col. 3, lines 40-46; col. 17, lines 14-25); 
switching (via S1 or S2) a first reactive element (C1 or C2) associated with a resonant circuit () inductively coupled with the primary conductor in each resonant cycle in the resonant circuit dependent on the reactance, to thereby reflect a controlled compensatory reactance which ameliorates the variable reactance in the primary conductor (Meins discloses compensation to unity 
Meins discloses an adaptive compensation device wirelessly coupled to a primary conductor.  The adaptive compensation device includes a switchably controlled reactive elements (capacitors C1, C2 are controlled with switches S1, S2).  Meins states, "the primary inductive loop is compensated to unity power factor with one or more series capacitors” (col. 3, lines 40-46).  Clearly, the capacitors (not the number of windings of the transformers) is responsible for "ameliorating the reactance in the primary conductor".  Second, the fact that the primary conductor is adaptively "compensated to unity power factor” indicates that this control is obviously the result of a monitoring step (to know when to operate the switches and which switch).  If it weren’t monitored, then the Meins system would have no way of knowing when to compensate, by how much to compensate, or when compensation is complete. 
It is noted that the claim does not define who or what accomplishes the monitoring.  The claim does not distinguish between an automated controller and a human circuit operator.  
As already admitted by the applicants, the functionality of Meins includes “first the operation of the device would need to be observed, then an appropriate tuning decision is made” (Remarks 10/10/18, page 9).  This supports the interpretation that Meins obviously discloses “monitoring” the system to determine when unit power is achieved (i.e. by monitoring a variable reactance).    
The “sensing” limitation may be interpreted as a standard test and observe process that would produce a data table to keep a record of what parameters (power 
The Meins compensation device is coupled through a transformer to the primary IPT.  The transformer is a "wireless coupling", as claimed.  The claim does not define the structure of the device that produces the wireless coupling, only that the coupling is wirelessly.  Meins anticipates this limitation.  There are no wires that connect the primary/secondary windings.
As the applicants contest the interpretation that Meins discloses the sensing step, the following analysis is presented.  Meins does not expressly disclose “sensing a variable reactance in the primary conductor”.  Deaver (abstract) discloses that power factor correction can be achieved by using capacitor banks (such as disclosed by Meins in fig 31B).  Deaver discloses that a power factor correction controller is used to “determine the VARs at a location on the power distribution system and based on the determined VARs, determining whether to modify the VARs” (abstract).  This satisfies the requirement of monitoring a variable reactance in a power line that needs to be controlled to unity power.
Meins and Deaver are analogous because they are from the same field of endeavor, namely power factor correction circuits with switchable capacitor banks.  At the time of the applicants’ earliest filing date, it would have been obvious to one skilled in the art to configure/modify Meins to include the reactive current and/or reactive voltage measurements, as taught by Deaver.  The motivation for doing so would have been to know when to operate the switches.  As discussed above, Meins discloses an 
With respect to claim 53, Meins and Deaver combine to disclose the recited method steps, as discussed above in the art rejection of claim 52.  Claim 52 recites the method step of “switching a first reactive element”.  Claim 53, without introducing any new structure or new method steps, states that this “switching” method step is done “in order to” produce the effect of a “phase delay”. Because the combination discloses the claimed structure (switchable reactive elements associated with a resonant circuit), the combination is interpreted as producing the same effect of “to provide a phase delay in the resonant circuit”.  
With respect to claim 54, the combination teaches the reverse logic statement of the claim.  Claims 52-53 recite that the switching causes the effect of a controlled compensatory reactance “in order to provide a phase delay”.  Claim 54 seeks to recite that the phase delay is the controllable factor, which then imparts and change onto the controlled compensatory reactance.  Both parameters (compensatory reactance, phase delay) are side effects of the switching method step.  The format of claim 54 does not change the fact that the method step is controlling the first reactive element.
The combination teaches sensing the VAR and compensating for it by changing how the capacitor banks are switching into the resonant circuit.  As the VAR changes, the amount of the switched capacitor bank will change as well.  Each time there is a 
With respect to claim 63, Meins and Deaver combine to disclose a method comprising measuring a time variable reactance (Deaver abstract) in the primary conductor of an inductive power transfer system (Meins fig 30), and reflecting, from a resonant compensatory device (Meins fig 31B) that is loosely coupled with the primary conductor (via transformers in Meins fig 31B), a time variable compensatory reactance to compensate the measured time variable reactance (Meins col. 18, lines 15-19; Deaver abstract), wherein the method comprises modulating the time (see explanation below), during consecutive resonant cycles of the resonant compensatory device, that a reactive element (Meins fig 31B, C1 or C2) associated with a tuned pickup coil (the transformer of fig 31B) of the compensatory device is switched (via S1 or S2) into a circuit with the pick-up coil of the compensatory device, dependent on the sensed reactance (Deaver, abstract), to generate the compensatory reactance. 
As discussed above, Meins discloses the structure of the compensatory device to be wirelessly coupled to the primary coil.  The coupling accomplished by Meins is interpreted as “loosely”.  Meins discloses switching capacitors to reflect a reactance onto the primary.  Meins does not expressly disclose measuring a time variable reactance in the primary conductor, but this limitation is taught by Deaver (abstract).  The references are analogous, as discussed above.

When Meins switches C1 and/or C2 into (or out of) the compensatory device, it is interpreted as happening at a time that is defined by a previous resonant cycle and a following resonant cycle.  The Meins capacitors are only switched in (or out) during one of these cycles (previous or following).  For example, the Meins capacitor is disconnected during a previous resonant cycle and is connected during the following resonant cycle (or vice versa).  Thus, Meins teaches “modulating the time, during consecutive resonant cycles of the resonant compensatory device, that a reactive element [] is switched into a circuit”. 
The claim recites “consecutive resonant cycles”, which is interpreted as one occurrence of two back-to-back cycles.  There is no requirement that the time modulation happens in every cycle so that any two consecutive cycles have different times.  Further, it does not appear that such a feature would be necessary, as the time modulation would only have to occur when conditions change (if conditions are stable, the switched on time should be constant).  The Applicant has also not provided any comments or guidance to assist in understand the meaning of this phrase. 
With respect to claim 64, Meins (as modified by Deaver) discloses wherein the method comprises controlling the tuning of the resonant compensation device, dependent on the measure time variable reactance in the primary conductor (Deaver abstract teaches when to operate Meins S1 and/or S2), to retune the primary conductor of the inductive power transfer system.  

With respect to claim 65, Meins discloses that the operation of switches (S1, S2) achieves the method step of clamping the voltage across the reactive element associated with a tuned pick-up coil during a portion of the half cycle of the resonant circuit (see also art rejection of claims 56 and 62).
With respect to claim 67, Meins (figs 30-31; associated text) discloses a method of operating a resonant wireless power transfer system comprising: 
switching a power supply (“primary output converter”) of the resonant wireless power transfer system at a first frequency to make power available for wireless power transfer from a primary conductor (“primary inductive loop”) of the resonant wireless power transfer system, wherein the primary conductor is tuned, for an expected load state, to resonate at the first frequency by a first compensation circuit (fig 31B; inductance of the transformer and capacitor C0 provide “resonance” and tune the first frequency); 4Amendment in Response to Office Action Mailed April 8, 2021 Application No. 14/376,401 
transferring power wirelessly from the primary conductor to at least one secondary wireless power transfer device (fig 30 shows two devices, one AC and one DC) that is loosely coupled with the primary conductor, wherein the at least one secondary wireless power transfer device reflects a VAR load onto the 
compensating the variable reactance in the primary conductor, caused by the VAR load reflected onto the primary conductor by the at least one secondary wireless power transfer device, with a second compensation circuit (C1 and/or C2; col. 18, lines 15-19) that reflects a compensatory reactance onto the primary conductor, wherein the compensatory reactance is reflected onto the primary conductor from a compensation device that is loosely coupled with the primary conductor.  
Meins discloses a primary wireless power transmitter with an inverter (“switching a power supply”) that includes a track (“primary conductor”) to which a plurality of receivers are loosely coupled.  The Meins primary includes a first compensation circuit (C0) and a second compensation circuit (C1, C2) that act to compensate for reflected VARs on the primary.  Meins discloses that C1 and C2 are actively switched onto the compensation circuit, but does not expressly discloses “measuring a variable reactance in the primary conductor”.  Deaver discloses that it is known to measure a variable reactance in a primary conductor, in order to actively compensate for that reactance with a switchable capacitor bank (abstract).
Thus, the combination teaches: measuring a variable reactance (Deaver, abstract) in the primary conductor, caused by the (Meins) VAR load reflected onto the 
The references are analogous, as discussed above.
With respect to claim 68, Meins discloses the compensation device switches the second compensation circuit, and the compensation device varies the switching duration, of the second circuit, to create a variable compensatory reactance that is commensurate with the variable reactance in the primary conductor (col. 18, lines 15-19 in view of Deaver abstract).
The combination teaches that the Meins switching (S1, S2) is carried out in response to sensed/measured VAR changes.  As the VAR changes, the duration of the switching times is directly affected.  As noted above, the Meins switching creates a variable compensatory reactance that is commensurate with the variable reactance in the primary conductor.  Deaver also teaches that the VAR is measured; thus, the Meins switching would be “commensurate” with the measured VAR.
The combination does not expressly disclose the second compensation circuit is switched at the first frequency.  At the time of the Applicant’s earliest filing date, it would have been obvious to one skilled in the art that the Meins switching would exhibit a switching rate at the first frequency.  The combination teaches that the Meins switching is in response to sensed VAR.  If the sensed VAR changes at the first frequency, the then Meins switching would also be at the first frequency. 
It is noted that the claim does not recite a controller or active circuitry to regulate the switching frequency of the second compensation circuit. The claim only flatly states 
With respect to claims 73-, Meins and Deaver combine to disclose the method, as discussed above in the art rejection of claim 67.  Claim 73 only differs from claim 67 in changing “measuring” to “sensing” (these terms are synonymous”) and adding “fast” to the description of the sensed varying reactance and how the compensation device reacts.  The claim does not define “fast” or offer any basis for comparison.  Meins’ switching (S1, S2) is “fast” as it is automated and does not require human intervention (which would be considered “slow”).  The references are analogous, as discussed above.
With respect to claim 74, the combination teaches the method comprises varying, in consecutive resonant cycles of the resonant compensation device, a phase angle between a voltage induced in a pick-up coil of the compensation device and a current through the pick-up coil of the compensation device to create the fast-acting VAR load.  
Meins discloses the structure of the primary and compensatory device, including the LC tuning within the compensatory device.  Thus, when the Meins compensatory device switches (S1 or S2), it would obviously affect the phase angle of the primary.  The claim does not detail any other steps or structure that are required in order to achieve this phase angle adjustment or provided any arguments/evidence to show how this would not occur in Meins. 
As discussed above in the art rejection of claim 63, Meins switching event is interpreted as including a preceding resonant cycle and a following resonant cycle.  As the switch (S1 or S2) is only closed for one of these cycles, the phase angle adjustment 
With respect to claim 75, Meins discloses the method comprises shorting a tuning capacitor (C0), connected in parallel with the pick-up coil of the resonant compensation device (C0 is in parallel with the transformer; where the transformer winding is the pick-up coil), to introduce a phase delay in the resonant compensation device that is dependent on the fast- varying reactance sensed in the resonant wireless power transfer primary (col. 18, lines 15-19).  
Meins discloses a tuning capacitor (C0) and shorting this capacitor (when S1 or S2 are closed).  The “short” disclosed in the specification does not prohibit the existence of other components.  For example, figure 6 shows that when the tuning capacitor (C2 or C3) is shorted, diodes (D1, D2) are introduced into the circuit.  Diodes exhibit capacitance and they clearly show that other components are expected to be present. 
Further evidence is provided in claim 76, where the Applicant states that shorting is accomplished “with a capacitor and an inductor”. Here, the Applicant clearly demonstrates their intent to extend “shorting” beyond its normal usage to include other components. 
Claim 76 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Meins in view of Deaver and the applicant’s admitted prior art (“APA”; par 3a).
The combination discloses the method of claim 73, but does not expressly disclose the type of shorting recited in claim 76.  APA discloses that it is known to short (via AC switch, S1 and S2) a pick-up coil with a capacitor (C3) and an inductor (L3), (i) 
The values of C3 and L3 are a result effective variable, as the skilled artisan would know the equation for how the LC circuit creates a resonant frequency.  MPEP §2144.05.
The switching frequency of the AC switch is also a result effective variable.  Id.  The skilled artisan would be able to calculate or test and observe how the frequency of the AC switch affects the rest of the circuit.
Allowable Subject Matter
Claims 56-57, 59, 65-66 and 69-71 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 56: the “clamping the resonant current” is a separate method step from the “switching of the first reactive element” of claim 51.  The claim 52 switching is interpreted as being directed to the “first AC switch” (see fig 6-7) and the claim 56 “clamping” is interpreted as being directed to the “second AC switch”.  Support for this can be found in publication paragraph 109 and that the claim does not recite that the “clamping” further defines the “switching” (they are two separate actions carried out on two different structural elements).  
The prior art does not teach or suggest a method for controlling reactance in the primary conductor of an IPT, comprising separate method steps of “switching a first reactive element” and “clamping the resonant circuit”.  Meins teaches a coarse adjustment using a capacitor network.  APA teaches a 
In the previous art rejection of claim 56, Meins was modified to replace its capacitive network with a shorted capacitance, as taught by APA.  In this Action, the clamping method is interpreted as a separate functionality that is carried out on different structure.  Thus, the replacement analysis is no longer applied. 
Claims 57 and 59 depend from claim 56.
Claim 65: the claim is allowable for the same reasons as indicated above for claim 56.  Claims 66 depends from claim 55. 
Claim 69: the claim is allowable for the same reasons as indicated above for claim 56.  Claims 70-71 depend from claim 69.  As noted above, the dependency of claim 71 must be corrected.
Conclusion
There is no art rejection for claims 60-61.  The claims, however, are not allowable because of the §112(1) written description rejection.  Should the Applicant amend the claims or provide sufficient explanation for how the current limitations are supported by the specification, the claims would be “objected to as being dependent upon a rejected base claim” (they would be allowable if rewritten in independent form).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415.  The examiner can normally be reached on Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ADI AMRANY/           Primary Examiner, Art Unit 2836